DETAILED ACTION
This office action is in response to RCE and Amendments filed on 06/17/2022.
Claims 1, 4 – 10, 12 – 13, 16 – 17, 19 – 20, 23 – 28 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 9 and 17 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendments.  The previous 112b rejections have been withdrawn in view of Applicant’s amendments.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 should read “further comprising a wireless network device disposed onboard the first vehicle and operably coupled to the first onboard controller, the first onboard controller configured to control the wireless network device to communicate the event alert through a communication network during a network session.”

Appropriate correction is required.

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 - 8, 17, 19 - 20, 23 – 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bramucci et al. (Publication No. US 20170253258 A1; hereafter Bramucci) in view of Noffsinger et al. (Publication No. US 20120123617 A1; hereafter Noffsinger).
Regarding to claim 1, Bramucci teaches a method, comprising: 
	receiving, at a first onboard controller of a first vehicle, an event signal indicative of an event on a vehicular pathway; ([Par. 0050], “the sensor may be configured to sense or determine a parameter or condition associated with a hazardous event. For example, a parameter or condition may include an acceleration event, a brake pipe pressure, a vibration, a tilt of a train and/or railcar, a speed, a temperature, and/or other like conditions or parameters associated with a hazardous event such as a derailment.”; [Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or a wayside computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106” Note that: the vehicular pathway of a train could be referred as a railroad.)
	determining event information associated with the event on the vehicular pathway and the first vehicle, the event information including one or more of sensed parameter data output from one or more sensors operably coupled to the first onboard controller or image data captured by one or more optical sensors operably coupled to the first onboard controller; ([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106 .”; [Par. 0058], “a notification of a hazardous event communicated by the on-board computer 102 may push an alert to users and first responders who have an alert application installed on their mobile device. The alert may contain a location of the event, a material transported, an amount of material, media (e.g., photographs, images, and/or video), and/or recommended actions to take in response to the hazardous event”) 

communicating an event alert containing the event information to one or more offboard control systems, the event alert communicated from the first vehicle through the communication network.
([Par. 0070], “the on-board computer 102 may directly or indirectly communicate the notification of the hazardous event to a remote server 109 of the back office system associated with the train 10and/or may directly or indirectly communicate the notification of the hazardous event to a remote server 108 of another specified entity”; 

[Par. 0071], “the hazardous event categories may include any hazardous event category that is required, encouraged, and/or accepted by a specified entity, such as a federal government authority, a state government authority, a local government authority, a central office associated with the train, another train, a central office associated with another train, a maintenance entity, a medical entity, a search and rescue entity, a state police, a local police, an agency related to homeland security, or any combination thereof”

Where this is interpreted as the “on-board computer” may directly or indirectly communicates the notification of hazardous event to a central office associated with the train and another train in order to take appropriate action corresponding to the event.)


Bramucci further teaches to communicate the hazardous event to other vehicles via one or more remote servers ([Par. 0060], “In preferred and non-limiting embodiments or aspects, a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may result in a track restriction so that other trains and/or operators of such trains can be notified of the incident and take appropriate actions”), but does not explicitly disclose to establishing a network session between the first onboard controller and a communication network via a wireless access point, the wireless access point disposed at a wayside device within a designated range from the first vehicle; communicating an event alert containing the event information to (a) one or more second vehicles operating in a designated range of the first vehicle through the communication network.

However, Noffsinger teaches to establishing a network session between the first onboard controller and a communication network via a wireless access point, the wireless access point disposed at a wayside device within a designated range from the first vehicle; communicating an event alert containing the event information to (a) one or more second vehicles operating in a designated range of the first vehicle through the communication network.  (Figure 1 describes a system where an onboard computing system 106 can communicate with remote office 136 and other remote rail vehicle (e.g. onboard computing system 144) via a communication network established by wayside device 130;  [Par. 0027], “The wireless network device 122 dynamically establishes a wireless communication session with a wireless network, such as the wireless network 134 provided by the wireless access point 133 of the wayside device 130, to send and receive data communications between different rail vehicles of the rail vehicle system 100. As the rail vehicle system 100 travels through different travel zones, the wireless network device 122 detects different wireless network access points provided by wayside devices or other communication devices along the railroad track (rail 102). In one example, a single wireless network covers a travel territory, and different wayside devices provide access points to the wireless network. Non-limiting examples of protocols that the wireless network device 122 follows to connect to the wireless network 134 include IEEE 802:11, Wi-Max, Wi-Fi, etc. In one example, the wireless network communications operate around the 220 MHz frequency band. The wireless network device 122 generates a unique identifier that indicates the rail vehicle system 100.”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bramucci to incorporate the teaching of Noffsinger. The modification would have been obvious because by establishing a communication network between the first vehicle and other vehicle via a wireless access point disposed at wayside devices, it allows a more reliable connection especially in condition where direct radio communication can be lost. (Noffsinger, [Par. 0027], “The unique identifier is employed in data communication messages of rail vehicles in the rail vehicle system 100so that wireless network devices on rail vehicles of the same rail vehicle system appropriately identify and receive message intended for them. By relaying intra-train data communications through the wireless network 134, data communication is made more reliable, especially in conditions where direct radio communication can be lost.”)

Regarding to claim 4, the combination of Bramucci and Noffsinger teaches the method of claim 1.
Bramucci further teaches wherein the event information further comprises one or more of a medical attention indicator indicative of a requested medical response, a vehicle count indicator indicative of a number of vehicles associated with the event, or a hazardous condition indicator indicative of a requested hazardous condition response. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 5, the combination of Bramucci and Noffsinger teaches the method of claim 1.
Bramucci further teaches wherein the event information further comprises one or more of a vehicle identification, a vehicle location, or vehicle consist information. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 6, the combination of Bramucci and Noffsinger teaches the method of claim 1.
Bramucci further teaches wherein the event alert is communicated responsive to receiving confirmation of the event. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”)
	
Regarding to claim 7, the combination of Bramucci and Noffsinger teaches the method of claim 6.
Bramucci further teaches further comprising receiving the confirmation of the event by receiving a confirmation signal generated by a user interface operably coupled to the first onboard controller of the first vehicle, the confirmation signal generated by the user interface responsive to a user-based instruction input on the user interface. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”; [Par. 0119], “if a confirmation is received from the on-board computer at step 308, the method proceeds to step 309 and an indication of an alert is displayed to an operator of the train. The indication may present the operator with one or more options. In a preferred and non-limiting embodiment or aspect, the operator is provided with an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition). At step 310 it is determined whether the operator confirmed the occurrence of a derailment or other hazardous event. If a confirmation is received from the operator, the method proceeds to step 318 and a hazardous event notification is generated.”)

Regarding to claim 8, the combination of Bramucci and Noffsinger teaches the method of claim 1.
Bramucci further teaches wherein the event alert received by the one or more second vehicles initiates an event avoidance action as a positive vehicle control on a corresponding vehicle controller of the one or more second vehicles. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 17, Bramucci teaches a system, comprising: 
a first onboard controller of a first vehicle located within a vehicle network, the first onboard controller configured to receive an event signal indicative of an event on a vehicular pathway in the vehicular network, the first onboard controller configured to obtain sensor data associated with the event on the pathway from one or more sensors and image data associated with the event from one or more optical sensors; ([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106”; [Par. 0058 - 0059], “a notification of a hazardous event communicated by the on-board computer 102 may push an alert to users and first responders who have an alert application installed on their mobile device. The alert may contain a location of the event, a material transported, an amount of material, media (e.g., photographs, images, and/or video), and/or recommended actions to take in response to the hazardous event… a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may include audio and/or video information, such as audio and/or video information received via an input device associated with the on-board computer 102, end-of-train computer 104, or a mobile device. As an example, the audio and/or video information may be captured by a camera and/or microphone in communication with the on-board computer 102 and/or end-of-train computer 104, or by an operator of the train 10 or crewmember with a mobile device having a camera and/or microphone.” Wherein the “camera” reads on “optical sensor”) and
the first onboard controller configured to generate an event alert including the sensor data and the image data, and to control the wireless network device to separately communicate the event alert through the communication network ([Par. 0058], “a notification of a hazardous event communicated by the on-board computer 102 may push an alert to users and first responders who have an alert application installed on their mobile device. The alert may contain a location of the event, a material transported, an amount of material, media (e.g., photographs, images, and/or video), and/or recommended actions to take in response to the hazardous event) to (a) one or more second vehicle operating in a designated range of the first vehicle ([Par. 0060], “In preferred and non-limiting embodiments or aspects, a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may result in a track restriction so that other trains and/or operators of such trains can be notified of the incident and take appropriate actions” wherein other trains can be notified indirectly via a remote server. The first train communicates the event alert to one or more offboard controller (a central office associated with the first train and other trains), and the central office could notify other trains whose might be impacted by the occurrence of the event.), and (b) one or more offboard control systems. ([Par. 0070], “the on-board computer 102 may directly or indirectly communicate the notification of the hazardous event to a remote server 109 of the back office system associated with the train 10and/or may directly or indirectly communicate the notification of the hazardous event to a remote server 108 of another specified entity”; [Par. 0071], “the hazardous event categories may include any hazardous event category that is required, encouraged, and/or accepted by a specified entity, such as a federal government authority, a state government authority, a local government authority, a central office associated with the train, another train, a central office associated with another train, a maintenance entity, a medical entity, a search and rescue entity, a state police, a local police, an agency related to homeland security, or any combination thereof” Where this is interpreted as the “on-board computer” may directly or indirectly communicates the notification of hazardous event to a central office associated with the train and another train in order to take appropriate action corresponding to the event.)

Bramucci further teaches to communicate the hazardous event to other vehicles via one or more remote servers as described above, but does not explicitly disclose to establishing a network session between the first onboard controller and a communication network via a wireless access point, the wireless access point disposed at a wayside device within a designated range from the first vehicle; the first vehicle communicates the event alert through communication network.

However, Noffsinger teaches to establishing a network session between the first onboard controller and a communication network via a wireless access point, the wireless access point disposed at a wayside device within a designated range from the first vehicle; the first vehicle communicates the event alert through the communication network. (Figure 1 describes a system where an onboard computing system 106 can communicate with remote office 136 and other remote rail vehicle (e.g. onboard computing system 144) via a communication network established by wayside device 130;  [Par. 0027], “The wireless network device 122 dynamically establishes a wireless communication session with a wireless network, such as the wireless network 134 provided by the wireless access point 133 of the wayside device 130, to send and receive data communications between different rail vehicles of the rail vehicle system 100. As the rail vehicle system 100 travels through different travel zones, the wireless network device 122 detects different wireless network access points provided by wayside devices or other communication devices along the railroad track (rail 102). In one example, a single wireless network covers a travel territory, and different wayside devices provide access points to the wireless network. Non-limiting examples of protocols that the wireless network device 122 follows to connect to the wireless network 134 include IEEE 802:11, Wi-Max, Wi-Fi, etc. In one example, the wireless network communications operate around the 220 MHz frequency band. The wireless network device 122 generates a unique identifier that indicates the rail vehicle system 100.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bramucci to incorporate the teaching of Noffsinger. The modification would have been obvious because by establishing a communication network between the first vehicle and other vehicle via a wireless access point disposed at wayside devices, it allows a more reliable connection especially in condition where direct radio communication can be lost. (Noffsinger, [Par. 0027], “The unique identifier is employed in data communication messages of rail vehicles in the rail vehicle system 100so that wireless network devices on rail vehicles of the same rail vehicle system appropriately identify and receive message intended for them. By relaying intra-train data communications through the wireless network 134, data communication is made more reliable, especially in conditions where direct radio communication can be lost.”)

Regarding to claim 19, the combination of Bramucci and Noffsinger teaches the system of claim 17.
Bramucci further teaches wherein the first onboard controller is configured to confirms the event prior to generating the event by requesting and subsequently receiving a confirmation signal generated by a user interface operably coupled to the first onboard controller and based on user input. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”; [Par. 0119], “if a confirmation is received from the on-board computer at step 308, the method proceeds to step 309 and an indication of an alert is displayed to an operator of the train. The indication may present the operator with one or more options. In a preferred and non-limiting embodiment or aspect, the operator is provided with an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition). At step 310 it is determined whether the operator confirmed the occurrence of a derailment or other hazardous event. If a confirmation is received from the operator, the method proceeds to step 318 and a hazardous event notification is generated.”)

Regarding to claim 20, the combination of Bramucci and Noffsinger teaches the system of claim 17.
wherein the event alert further comprises one or more of a medical attention indicator, a vehicle count indicator, or a hazardous condition indicator indicative of a requested response based on the event. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 23, the combination of Bramucci and Noffsinger teaches the method of claim 1.
	Bramucci further teaches wherein the event signal is generated: (i) in response to a user-based instruction input on a user interface operably coupled to the first onboard controller of the first vehicle, (ii) based on output from one or more sensors disposed onboard the first vehicle, or (iii) both in response to the user-based instruction and based on the output from the one or more sensors. ([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106”;” where this is at least mapped to feature (ii).)

Regarding to claim 24, the combination of Bramucci and Noffsinger teaches the method of claim 1.
	Noffsinger further teaches wherein establishing the network session between the first onboard controller and the communication network is performed by a wireless network device disposed onboard the first vehicle and operably coupled to the first onboard controller, the wireless network device configured to implement a wireless communication protocol to establish the network session with the wireless access point at the wayside device. (Figure 1 describes a system where an onboard computing system 106 can communicate with remote office 136 and other remote rail vehicle (e.g. onboard computing system 144) via a communication network established by wayside device 130;  [Par. 0027], “The wireless network device 122 dynamically establishes a wireless communication session with a wireless network, such as the wireless network 134 provided by the wireless access point 133 of the wayside device 130, to send and receive data communications between different rail vehicles of the rail vehicle system 100. As the rail vehicle system 100 travels through different travel zones, the wireless network device 122 detects different wireless network access points provided by wayside devices or other communication devices along the railroad track (rail 102). In one example, a single wireless network covers a travel territory, and different wayside devices provide access points to the wireless network. Non-limiting examples of protocols that the wireless network device 122 follows to connect to the wireless network 134 include IEEE 802:11, Wi-Max, Wi-Fi, etc. In one example, the wireless network communications operate around the 220 MHz frequency band. The wireless network device 122 generates a unique identifier that indicates the rail vehicle system 100.”)

Regarding to claim 26, the combination of Bramucci and Noffsinger teach the method of claim 1.
	Bramucci further teaches wherein, responsive to receiving the event signal, the method comprises confirming the event by: 
	transmitting a request for confirmation to a user interface operably coupled to the first onboard controller of the first vehicle; ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”;  and 7WAB/P/17873/US/ORG1 (552-0667US1) 
	receiving a confirmation signal generated by the user interface responsive to a user input on the user interface, wherein the event alert is communicated responsive to receiving the confirmation signal. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”; [Par. 0119], “if a confirmation is received from the on-board computer at step 308, the method proceeds to step 309 and an indication of an alert is displayed to an operator of the train. The indication may present the operator with one or more options. In a preferred and non-limiting embodiment or aspect, the operator is provided with an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition). At step 310 it is determined whether the operator confirmed the occurrence of a derailment or other hazardous event. If a confirmation is received from the operator, the method proceeds to step 318 and a hazardous event notification is generated.”)
Claims 9 – 10, 13, 16, 27 are rejected under 35 U.S.C. 103 as being unpatentable Bramucci in view of Isaac, Emad S. (Publication No. US 20210124340 A1; hereafter Isaac) in further view of Zuccotti et al. (Publication No. US 20090292456 A1; hereafter Zuccotti).
Regarding to claim 9, Bramucci teaches a system, comprising: 
	a first onboard controller configured to be disposed onboard a first vehicle; the first controller configured to receive an event signal indicative of an event on a vehicular pathway([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106”), the first onboard controller configured to determine event information associated with the event on the vehicular pathway and the first vehicle, the event information including one or more of sensed parameter data output from one or more sensor operably coupled to the first onboard controller or image data captured by one or more optical sensors operably coupled to the first onboard controller; ([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106 .”; [Par. 0058], “a notification of a hazardous event communicated by the on-board computer 102 may push an alert to users and first responders who have an alert application installed on their mobile device. The alert may contain a location of the event, a material transported, an amount of material, media (e.g., photographs, images, and/or video), and/or recommended actions to take in response to the hazardous event”) and

a user interface configured to be operably coupled to the first onboard controller of the first vehicle, the first onboard controller configured to confirm the event by (a) transmitting a request for confirmation to the user interface and receiving a confirmation signal generated by the user interface responsive to a user input to the user interface ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”; [Par. 0119], “if a confirmation is received from the on-board computer at step 308, the method proceeds to step 309 and an indication of an alert is displayed to an operator of the train. The indication may present the operator with one or more options. In a preferred and non-limiting embodiment or aspect, the operator is provided with an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition). At step 310 it is determined whether the operator confirmed the occurrence of a derailment or other hazardous event. If a confirmation is received from the operator, the method proceeds to step 318 and a hazardous event notification is generated.”)

wherein, responsive to confirming the event, the first onboard controller is configured to communicate an event alert containing the event information to one or more offboard control systems. ([Par. 0070], “the on-board computer 102 may directly or indirectly communicate the notification of the hazardous event to a remote server 109 of the back office system associated with the train 10and/or may directly or indirectly communicate the notification of the hazardous event to a remote server 108 of another specified entity”; [Par. 0071], “the hazardous event categories may include any hazardous event category that is required, encouraged, and/or accepted by a specified entity, such as a federal government authority, a state government authority, a local government authority, a central office associated with the train, another train, a central office associated with another train, a maintenance entity, a medical entity, a search and rescue entity, a state police, a local police, an agency related to homeland security, or any combination thereof” Where this is interpreted as the “on-board computer” may directly or indirectly communicates the notification of hazardous event to a central office associated with the train and another train in order to take appropriate action corresponding to the event.)

	Bramucci teaches to receive a confirmation of an occurrence of an event based on input of an operator via a user interface as described above, but does not explicitly disclose to confirm the event by (b) at least one of (i) obtaining a value of a sensed parameter generated by a first sensor, where the value exceeds a threshold value associated with the event, or (ii) obtaining one or more image attributes of interest present in image data captured by one or more optical sensors, where the image attributes of interest are indicative of the event, 

	However, Isaac teaches to confirm the event by (b) at least one of (i) obtaining a value of a sensed parameter generated by a first sensor, where the value exceeds a threshold value associated with the event, or (ii) obtaining one or more image attributes of interest present in image data captured by one or more optical sensors, where the image attributes of interest are indicative of the event, ([Par. 0042 – 0043], “the event analysis and sensor control platform 102 may compare the source data from the first sensor device 103 and the second sensor device 104. Additionally or alternatively, the event analysis and sensor control platform 102 may compare the event output with the confirmation of the event output from the second sensor device 104. In these instances, the event analysis and sensor control platform 102 may generate an event comparison output, which may be a numeric value representing a correlation or similarity between the source data and/or event outputs. In these instances, the event analysis and sensor control platform 102 may determine whether event comparison output exceeds a predetermined comparison threshold. If the predetermined comparison threshold is exceeded, the event analysis and sensor control platform 102 may determine that the event output initially determined was correct. If the predetermined comparison threshold is not exceeded, the event analysis and sensor control platform 102 may determine that the event output initially determined was not correct. In one or more instances, the comparison performed at step 211may be performed by the first sensor device 103 in addition to or instead of at the event analysis and sensor control platform 102. By performing this comparison, a determination that a vehicle was or was not involved in an accident based on source data from the first sensor device 103 may be confirmed based on source data from the second sensor device 104. Additionally or alternatively, the source data from the first sensor device 103 itself may be confirmed based on the source data from the second sensor device 104. [0043] In one or more instances, if the event comparison output does exceed the predetermined comparison threshold, the event analysis and sensor control platform 102 may send event management interface information, and one or more commands directing a user's mobile device to confirm that an event occurred. In these instances, the user may be a user corresponding to the vehicle that experienced the event… the event analysis and sensor control platform may direct the second sensor device 104 to cause display of a user interface similar to graphical user interface 705, which is shown in FIG. 7. For example, as shown in FIG. 7, the mobile device may generate a user interface indicating that an event was determined by the event analysis and sensor control platform 102, and asking for user input to confirm.”)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bramucci to incorporate the teaching of Isaac. The modification would have been obvious because by confirming an occurrence of an event based on sensor data exceeding a predetermined threshold, it allows to validate the credibility of the event notification to ensure the occurrence of the event is true.
	 
Bramucci further teaches to communicate the hazardous event to other vehicles via one or more remote servers ([Par. 0060], “In preferred and non-limiting embodiments or aspects, a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may result in a track restriction so that other trains and/or operators of such trains can be notified of the incident and take appropriate actions”), but the combination of Bramucci and Isaac does not explicitly disclose to communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control systems. 

However, Zuccotti teaches to communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control systems. ([Par. 0016], “The event 100 may be an obstacle on the road 104 such as a downed tree, tire debris from a flat tire, a disabled vehicle, an accumulation of water, construction, or other physical obstruction on the road 104. The event 100 may also be damage to the road 104 such as a crack in the asphalt, a pot hole, or other hazardous condition. Additionally, the event 100 may be on a shoulder 106 of the road 104 such as a damaged guard rail or a police officer checking for speeders”; [Par. 0060 – 0061], “The geolocation systems described above may be included in vehicles with or without satellite navigation systems to transmit event information to other vehicles on the road. For example, if a first vehicle having a first geolocation system and a satellite navigation system encounters an event along a path, the first vehicle may transmit information about the event, including latitude and longitude coordinates from the satellite navigation system to a remote center and to other vehicles with satellite navigation systems. Simultaneously, the first vehicle may process and transmit an event message that includes its distance from the event to other vehicles with in a range that have a geolocation system, but do not have a satellite navigation system. The receiving geolocation system can process the event message and approximate a location of the event. As mentioned above, the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.” Wherein the “remote data center” is in communication with the first and the other vehicle using a long-range communication device. This is interpreted that the first vehicle could communicate the event alert directly to other vehicle within a designated range via an inter-vehicle communication system. The first vehicle also can communicate the event alert to a remote center and to other vehicle with satellite navigation system.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Bramucci and Isaac to incorporate the teaching of Zuccotti. The modification would have been obvious because by directly communicating the hazardous event to other vehicles, it allows the on-board computer of the first vehicle to immediately notify the other vehicles in the area about the hazardous event, so they can take appropriate actions to avoid impacts caused by the event.

Regarding to claim 10, the combination of Bramucci, Isaac and Zuccotti teach the system of claim 9.
Zuccotti further teaches wherein the first onboard controller is configured to directly communicate the event alert from the first vehicle to the one or more second vehicles via one or more of a wireless network device disposed onboard the first vehicle or a radio transceiver disposed oboard the first vehicle. ([Par. 0060 – 0061], “The geolocation systems described above may be included in vehicles with or without satellite navigation systems to transmit event information to other vehicles on the road. For example, if a first vehicle having a first geolocation system and a satellite navigation system encounters an event along a path, the first vehicle may transmit information about the event, including latitude and longitude coordinates from the satellite navigation system to a remote center and to other vehicles with satellite navigation systems. Simultaneously, the first vehicle may process and transmit an event message that includes its distance from the event to other vehicles with in a range that have a geolocation system, but do not have a satellite navigation system. The receiving geolocation system can process the event message and approximate a location of the event. “the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.”)

Regarding to claim 13, the combination of Bramucci, Isaac and Zuccotti teach the system of claim 9.
Bramucci further teaches wherein the event information further comprises one or more of a vehicle identification, a vehicle location, or vehicle consist information. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 16, the combination of Bramucci, Isaac and Zuccotti teach the system of claim 9.
Bramucci further teaches wherein at least one of the first vehicle or the one or more second vehicles comprises an automobile, a truck, a bus, a rail vehicle, an agricultural vehicle, a mining vehicle, an aircraft, an industrial vehicle, or a marine vessel. ([Par. 0006], “In preferred and non-limiting embodiments or aspects, provided are hazardous event alert systems, computer-implemented hazardous event alerting methods, and computer program products for a train”)

Regarding to claim 27, the combination of Bramucci, Isaac and Zuccotti teach the system of claim 9.
Zuccotti further teaches further comprising a wireless network device disposed onboard the first vehicle and operably coupled to the first onboard controller, the first onboard controller configured to control the wireless network device to communicate the event alert through a communication network during a network session [Par. 0060 – 0061], “The geolocation systems described above may be included in vehicles with or without satellite navigation systems to transmit event information to other vehicles on the road. For example, if a first vehicle having a first geolocation system and a satellite navigation system encounters an event along a path, the first vehicle may transmit information about the event, including latitude and longitude coordinates from the satellite navigation system to a remote center and to other vehicles with satellite navigation systems. Simultaneously, the first vehicle may process and transmit an event message that includes its distance from the event to other vehicles with in a range that have a geolocation system, but do not have a satellite navigation system. The receiving geolocation system can process the event message and approximate a location of the event. As mentioned above, the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.” Wherein the “remote data center” is in communication with the first and the other vehicle using a long-range communication device. The “satellite navigation system” and “inter-vehicle communication system” read on the “wireless network device disposed onboard the first vehicle”. This is interpreted that the first vehicle could communicate the event alert directly to other vehicle within a designated range via an inter-vehicle communication system. The first vehicle also can communicate the event alert to a remote center and to other vehicle with satellite navigation system.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bramucci, Isaac and Zuccotti in view of Fields et al. (US Patent No. US 10007263 B1; hereafter Fields).
Regarding to claim 12, the combination of Bramucci, Isaac and Zuccotti teach the system of claim 9.
The combination of Bramucci, Isaac and Zuccotti teach to communicate a hazardous event of a vehicle to a remote server as described in claim 9 above, but does not explicitly disclose wherein the event information further comprises a medical attention indicator indicative of requested medical response based on the event information.

However, Fields teaches wherein the event information further comprises a medical attention indicator indicative of requested medical response based on the event information. ([Col. 32, line 1 – 43], “the method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency … The medical emergency detected by the biometric device may be a heart attack, stroke, and/or seizure. The method may further include directing or controlling, via the one or more processors, a transmission from the autonomous or semi-autonomous vehicle to a police department and/or fire department indicating the medical emergency and/or requesting assistance to the current, an approximate, and/or expected (based upon current route) location of the autonomous or semi-autonomous vehicle”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Bramucci, Isaac and Zuccotti to incorporate the teaching of Fields. The modification would have been obvious because by communicating the event information which includes medical request in case of medical emergency, it allows the remote server to be able to direct the request to appropriate first responder agencies for immediate assistance.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bramucci and Noffsinger in view of Isaac.
Regarding to claim 25, the combination of Bramucci and Noffsinger teach the method of claim 6.
Bramucci teaches to receive a confirmation of an occurrence of an event based on input of an operator via a user interface as described above, but does not explicitly disclose to confirm the event by at least one of (i) obtaining a value of a sensed parameter generated by a first sensor, where the value exceeds a threshold value associated with the event, or (ii) obtaining one or more image attributes of interest present in image data captured by one or more optical sensors, where the image attributes of interest are indicative of the event, 

	However, Isaac teaches to confirm the event by at least one of (i) obtaining a value of a sensed parameter generated by a first sensor, where the value exceeds a threshold value associated with the event, or (ii) obtaining one or more image attributes of interest present in image data captured by one or more optical sensors, where the image attributes of interest are indicative of the event, ([Par. 0042 – 0043], “the event analysis and sensor control platform 102 may compare the source data from the first sensor device 103 and the second sensor device 104. Additionally or alternatively, the event analysis and sensor control platform 102 may compare the event output with the confirmation of the event output from the second sensor device 104. In these instances, the event analysis and sensor control platform 102 may generate an event comparison output, which may be a numeric value representing a correlation or similarity between the source data and/or event outputs. In these instances, the event analysis and sensor control platform 102 may determine whether event comparison output exceeds a predetermined comparison threshold. If the predetermined comparison threshold is exceeded, the event analysis and sensor control platform 102 may determine that the event output initially determined was correct. If the predetermined comparison threshold is not exceeded, the event analysis and sensor control platform 102 may determine that the event output initially determined was not correct. In one or more instances, the comparison performed at step 211may be performed by the first sensor device 103 in addition to or instead of at the event analysis and sensor control platform 102. By performing this comparison, a determination that a vehicle was or was not involved in an accident based on source data from the first sensor device 103 may be confirmed based on source data from the second sensor device 104. Additionally or alternatively, the source data from the first sensor device 103 itself may be confirmed based on the source data from the second sensor device 104. [0043] In one or more instances, if the event comparison output does exceed the predetermined comparison threshold, the event analysis and sensor control platform 102 may send event management interface information, and one or more commands directing a user's mobile device to confirm that an event occurred. In these instances, the user may be a user corresponding to the vehicle that experienced the event… the event analysis and sensor control platform may direct the second sensor device 104 to cause display of a user interface similar to graphical user interface 705, which is shown in FIG. 7. For example, as shown in FIG. 7, the mobile device may generate a user interface indicating that an event was determined by the event analysis and sensor control platform 102, and asking for user input to confirm.” Where this at least mapped to feature (i)).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Bramucci and Noffsinger to incorporate the teaching of Isaac. The modification would have been obvious because by confirming an occurrence of an event based on sensor data exceeding a predetermined threshold, it allows to validate the credibility of the event notification to ensure the occurrence of the event is true.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bramucci, Isaac and Zuccotti in view of Noffsinger.
Regarding to claim 28, the combination of Bramucci, Isaac and Zuccotti teach the system of claim 27.
The combination of Bramucci, Isaac and Zuccotti teach to establish a wireless connection to communicate with other vehicles and one or more remote servers as described in claim 27 above, but does not explicitly disclose wherein the wireless network device is configured to establish the network session with the communication network via a wireless access point at a wayside device.

However, Noffsinger teaches wherein the wireless network device is configured to establish the network session with the communication network via a wireless access point at a wayside device. (Figure 1 describes a system where an onboard computing system 106 can communicate with remote office 136 and other remote rail vehicle (e.g. onboard computing system 144) via a communication network established by wayside device 130;  [Par. 0027], “The wireless network device 122 dynamically establishes a wireless communication session with a wireless network, such as the wireless network 134 provided by the wireless access point 133 of the wayside device 130, to send and receive data communications between different rail vehicles of the rail vehicle system 100. As the rail vehicle system 100 travels through different travel zones, the wireless network device 122 detects different wireless network access points provided by wayside devices or other communication devices along the railroad track (rail 102). In one example, a single wireless network covers a travel territory, and different wayside devices provide access points to the wireless network. Non-limiting examples of protocols that the wireless network device 122 follows to connect to the wireless network 134 include IEEE 802:11, Wi-Max, Wi-Fi, etc. In one example, the wireless network communications operate around the 220 MHz frequency band. The wireless network device 122 generates a unique identifier that indicates the rail vehicle system 100.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Bramucci, Isaac and Zuccotti to incorporate the teaching of Noffsinger. The modification would have been obvious because by establishing a communication network between the first vehicle and other vehicle via a wireless access point disposed at wayside devices, it allows a more reliable connection especially in condition where direct radio communication can be lost. (Noffsinger, [Par. 0027], “The unique identifier is employed in data communication messages of rail vehicles in the rail vehicle system 100so that wireless network devices on rail vehicles of the same rail vehicle system appropriately identify and receive message intended for them. By relaying intra-train data communications through the wireless network 134, data communication is made more reliable, especially in conditions where direct radio communication can be lost.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668